STATE OF MINNESOTA
                                                                       flJanuary 24, 2017

                                 IN SUPREME COURT                           ORU:EOF
                                                                       AJII!IB.I!A'IECOlln ·
                                      ADM10-8008


ORDER PROMULGATING AMENDMENTS
TO THE RULES FOR ADMISSION TO THE BAR


       The Minnesota State Board of Law Examiners filed a petition proposmg

amendments to the Rules for Admission to the Bar. The court opened a public comment

period. The Minnesota State Bar Association and Suzula Bidon filed comments supporting

the Board's proposed amendment to Rule 10, but opposing the proposed amendment to

Rule 16.     The cout1 has considered the petition, the Board of Law Examiner's

recommendations, and the comments.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that the attached amendments to the Rules for

Admission to the Bar be, and the same are, prescribed and promulgated to be effective as

of July 1, 2017.

       IT IS FURTHER ORDERED that the comments filed by the Minnesota State Bar

Association and Suzula Bidon are referred to the State Board of Law Examiners for

consideration and further response as deemed necessary by the Board.

       Dated: January 24, 2017                   BY THE COURT:



                                                 Lorie S. Gildea
                                                 Chief Justice
RULE 10. ADMISSION BY HOUSE COUNSEL LICENSE

    ****
    B.   Eligibility. A lawyer licensed in another jurisdiction or the holder of a
         temporary house counsel license issued pursuant to Rule 9B and 9C, who
         intends to practice in Minnesota for more than 12 months, may apply for a
         house counsel license when the lawyer:
         ( 1)   Is employed in Minnesota as house counsel solely for a single
                corporation (or its subsidiaries), associatiOn, business, or
                governmental entity whose lawful business consists of activities other
                than the practice of law or the provision of legal services;
         (2)    Has practiced law by engaging in one or more of the activities listed
                in Rule 7A for at least 36 of the previous 60 months; and
         (3)    Complies with the eligibility provisions of Rule 4A(l), (2), (3)(a), (4),
                (5), and (6).

    ****



RULE 16. CONDITIONAL ADMISSION

    ****
    E.   Length of Conditional Period. The initial conditional admission period
         shall not exceed 60 months, unless a complaint for a violation of the consent
         agreement or a complaint of unprofessional conduct has been filed with the
         OLPR. The filing of any complaint with the OLPR shall extend the
         conditional admission until disposition of the complaint by the OLPR.

    ****